Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
Officers testified that they saw appellant come out of the back of a building where a dance was in progress, and in company with another go to a toilet back of that building. Appellant at that time was holding something under his overcoat. The officers observed him when he came out of the toilet still holding something under his overcoat, and they followed him some eighty yards to a point where they were about to overtake him, and he attempted to hide, under the floor of the postoffice, a jar of whisky. At the time he stated to the officers that he was hiding it for a friend of his, but later admitted that he had bought it. He told the officers that he had just bought it and was going to take it home with him. The distance from the toilet to the place where appellant attempted to hide the whisky was about eighty yards. The witnesses testified that appellant ran part of the way from the toilet and the officers ran after him. Appellant took the stand and testified that he bought the liquor and that he was "fixing to go home." He said he had started to his car when he left the toilet; that he was going to bring this whisky home with him to drink. Appellant further testified that he saw the officers and that they were crowding him pretty close; that in a few minutes more he would have gone home, etc. In another place he says: "I saw George Gay and Mr. Holt when I *Page 651 
come out of the toilet there and I started on to the car to go home." There are no bills of exception in the record. We have no doubt, from the facts above detailed, and this entire record, — that appellant had in fact transported the liquor. He not only carried it a distance from the house where the dance was in progress to the toilet, but also from the toilet some eighty yards apparently, toward his car, to the place where the officers overtook him. In addition to this he testified he had started home with it. Many authorities are in the books holding that one who has only gone a short distance with liquor in his possession, but has begun a journey or the going of a longer distance, is guilty of transporting intoxicating liquor.
The judgment will be affirmed.
Affirmed.